—In an action to recover damages for personal *371injuries, the defendants Frank Saviano and Ann Saviano appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (ALpert, J.), dated July 2, 1999, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
A motion for summary judgment must be made within 120 days of the filing of a note of issue “except with leave of court on good cause shown” (CPLR 3212 [a]; see, Gonzalez v 98 Mag Leasing Corp., 95 NY2d 124). The appellants’ summary judgment motion, filed approximately 18 months after the filing of the note of issue, was untimely. Moreover, it was made without leave of the court and without good cause shown for the delay (see, Olzaski v Locust Val. Cent. School Dist., 256 AD2d 320; DiFusco v Wal-Mart Discount Cities, 255 AD2d 937). Accordingly, the Supreme Court providently exercised its discretion in denying the motion.
The appellants’ remaining contention is without merit. Gold-stein, J. P., McGinity, Luciano and Smith, JJ., concur.